DETAILED ACTION

Response to Amendments
Applicant’s amendments to claim(s) filed 03/09/2022 have been fully considered and are persuasive. The rejections stated in most recent office action of 12/24/2021 has been withdrawn. 

Allowable Subject Matter
	Claims 23-44 are allowable.  

The following is an examiner’s statement of reasons for allowance:

As to claim 23, claim 23 includes  an elongated infrared heating tube having a longitudinal tube axis, the elongated infrared heating tube mounted within the common heating compartment with the longitudinal tube axis extending generally parallel to the longitudinal row axis and the elongated infrared heating tube positioned to simultaneously heat the crucible portions of the plurality of elongated sample containers, in combination with the other recited elements, was not reasonably found in the Prior Art.

Claims 24-32 are allowable based on their dependency on claim 23. 

As to claim 33, claim 33 includes arranging the plurality of elongated sample containers within the housing such that the plurality of crucible portions are arranged within the common heating 4Appl. No. 16/343,202 Amendment dated March 9, 2022 Reply to Office Action of December 24, 2021compartment in a row having a longitudinal row axis that is generally parallel to a longitudinal tube axis of an elongated infrared heating tube mounted within the common heating compartment; heating, simultaneously, the plurality of crucible portions in the common heating 

Claims 34-42 are allowable based on their dependency on claim 33. 

As to claim 43, claim 43 includes the coming heating compartment being shaped to arrange the plurality of crucible portions along a row having a longitudinal row axis when the plurality of elongated sample containers are received in the housing; an elongated infrared heating tube having a longitudinal tube axis, the elongated infrared heating tube mounted within the common heating compartment with the longitudinal tube axis extending generally parallel to the longitudinal row axis, in combination with the other recited elements, was not reasonably found in the Prior Art.

Claim 44 is allowable based on their dependency on claim 43. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861